1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10
11   RAFAEL ARROYO, JR.,                             ) Case No.: 1:18-CV-01648-DAD-JLT
                                                     )
12                Plaintiff,                         )
                                                     ) ORDER AFTER NOTICE OF SETTLEMENT
13      v.                                           ) (Doc. 18)
                                                     )
14   MILLENNIUM ACQUISITIONS, LLC, a                 )
     California Limited Liability Company;
     SHIRALIAN ENTERPRISES, INC., a                  )
15   California Corporation; and Does 1-10,          )
                                                     )
16                Defendants.                        )
                                                     )
17
18           The parties report they had come to terms of settlement. (Doc. 18) They indicate they will seek
19   dismissal of the action soon. Id. at 2. Thus, the Court ORDERS:
20           1.       The stipulation to dismiss the action SHALL be filed no later than January 13, 2020;
21           2.       All pending dates, conferences and hearings are VACATED.
22   The parties are advised that failure to comply with this order may result in the Court imposing
23   sanctions, including the dismissal of the action.
24
     IT IS SO ORDERED.
25
26      Dated:       November 18, 2019                        /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
27
28
